Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 5-8, 12-15, 19-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, 6, 11, 13, 14, 15 and 18 of U.S. Patent No. 10,176,785 in view of Zhan et al. (US 2018/0040296; hereinafter Zhan). 
The following is the correspondence between Instant Application claims and Patent claims: 
Instant Applicant Claims:
Patent Claims: 
1
1
5
5
6
6
7
11
8
14
12
5
13
6
14
11
15
18
19
5

6
21
13
22
15
23
15
24
13
25
15
26
15


Regarding claim 1: 
Instant Application Claim 1
Patent Claim 1
A device comprising: 
a processor; 
a memory coupled to the processor; 
an electronic display; and 
an eyewear detection system configured and disposed to 

detect eyewear on a user; 
wherein the memory contains instructions, that when executed by the processor, perform the steps of: 
detecting the eyewear on the user; 
when the device detects that the user is viewing the electronic display without another user, 
analyzing a skin color of a first region of the user covered by the eyewear; 
analyzing a skin color of a second region of the user uncovered by the eyewear; comparing the color of the first region and the second region; 
determining a tint of the eyewear based on the difference in the color of the first region and the color of the second region; and 
making an adjustment to one or more display parameters of the electronic display in response to the determined tint of the eyewear; 
when the device detects that the user is viewing the electronic display with at least one other viewer, reverting the adjustment; 
wherein the eyewear comprises lenses through which light can pass and be visible to the user.
A device comprising: 
a processor; 
a memory coupled to the processor; and an electronic display; 
wherein the memory contains instructions, that when executed by the processor, perform the steps of: 
detecting an eyewear on a user; 
obtaining a tint of the eyewear, the obtaining comprising: 





analyzing a skin color of a first region of the user covered by the eyewear, analyzing a skin color of a second region of the user uncovered by the eyewear, comparing the color of the first region and the second region, and 
determining the tint of the eyewear based on the difference in the color of the first region and the color of the second region; and 
adjusting one or more display parameters of the electronic display in response to the determined tint of the eyewear, 




wherein the eyewear comprises lenses through which light can pass and be visible to the user.


As shown, the Patent claim does not disclose “when the device detects that the user is viewing the electronic display with at least one other viewer, reverting the adjustment”. 
However, in the same field of endeavor, Zhan discloses a device comprising:
a processor (see Fig. 2, processing module 24);
a memory coupled to the processor (see Fig. 2, storage module 25);
an electronic detection system configured and disposed to detect eyewear on a user (see Fig. 2; distance detecting module 23);
wherein the memory contains instructions, that when executed by the processor, perform the steps of:
when the device detects that the user is viewing the electronic display with at least one other viewer, reverting the adjustment (see paragraph 92; “If the display panel detects multiple users watching the display from afar, for example, it may be set to not adjusting the brightness level of the screen”; not adjusting the brightness level of the screen is equivalent to “reverting the adjustment”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art modify the device of Patent claim so that when the device detects that the user is viewing the electronic display with at least one other viewer, reverting the adjustment as taught by Zhan.  One of ordinary skill in the art would have been motivated to do this because design choice to accommodate various use scenarios (see Zhan, paragraph 92).
	Regarding claims 8 and 15: 
	Claims 8 and 15 each recites similar limitations as claim 1.  Hence, the combination of the patent claim and Zhan discloses all the features in claims 8 and 15 in the similar manner as discussed in claim 1 above. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/14/2020, with respect to the rejection(s) of claim(s) 1, 8 and 15 under 35 U.S.C §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent US 10,176,785 and Zhan.  See details above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIXI C SIMPSON/Primary Examiner, Art Unit 2625